Title: Martin Oster to Thomas Jefferson, 29 August 1812
From: Oster, Martin
To: Jefferson, Thomas


            
              Monsieur et très vénérable ancien président, Norfolk le 29. Aoust 1812
              En tems, J ai reçu la Lettre dont Vôtre Excellence m’a honnoré le 5 Juillet dernier, contenant copie de celle par vous écrite à Mr Pauly le même jour, au Sujet des interêts de Madme de Beauvois, dans la Succession de Son frére et que j’ai dè suite communiqué à Mr Tazewell avocat.
              Je n’ai pû repondre plutôt à Vôtre Excellence parce que j’attendais journellement l’opinion de ce Célébre Jurisconsulte. elle vient enfin de me parvenir, et je me hâte d’avoir l’honneur de vous en adresser une expédition cy jointe. vous y verrez Monsieur, que comme vous, il est d’avis, qu’il convient de poursuivre la Chose à La Cour du district de New-Kent County. Si, Madme de Beauvois est Citoyenne des Etats Unis par le fait de son premier mari qui a dû prendre le jurement d’Allégeance pour acquérir les biens fonds en question, et qui sont aujourd’hui en la possession d’un jeune homme nommé Lacy, par l’effet d’un testament entiérement deffectueux et conséquemment nul.
              Je Saisis cette occasion avec Le plus grand empressement Monsieur et vénérable ancien President, pour avoir l’honneur de vous Offrir les nouvelles assurances de mon respect et de mon inviolable attachement pour Vôtre personne.
              
                Oster
            
            
            
              Veuillez Monsieur je vous suplie, faire acheminer le paquet cy inclus à Mr Pauly.
            
           
            Editors’ Translation
            
              
                Sir and very venerable former president, Norfolk 29. August 1812
                I received in due time the letter that Your Excellency honored me with on 5 July last, containing a copy of the one you wrote to Mr. Pauly the same day, regarding the interests of Madame de Beauvois in her brother’s estate, and I showed it right away to Mr. Tazewell, attorney.
                I could not answer Your Excellency earlier because I was awaiting daily the opinion of this famous legal authority. It has just reached me at last, and I hasten to send you the enclosed copy. You will see, Sir, that like you, he is of the opinion that the matter can most appropriately be pursued in the district court of New Kent County, if Madame de Beauvois is a citizen of the United States through her first husband, who must have taken an oath of allegiance in order to acquire the real estate now in question, and which are today in the possession of a young man named Lacy, as a result of a will entirely defective and consequently void.
                I seize this opportunity with the greatest eagerness, Sir and venerable former president, to have the honor of offering you the renewed assurances of my respect and of my inviolable devotion to you.
                
                  Oster
              
              
                Please, Sir, I beg you to send the enclosed package to Mr. Pauly.
              
            
          